


110 HR 609 : Central Texas Water Recycling Act of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 609
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the Central Texas Water Recycling and Reuse Project, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Central Texas Water Recycling Act of
			 2007.
		2.Project
			 authorization
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575;
			 43 U.S.C. 390h et
			 seq.) is amended by inserting after section 16__ the following
			 new section:
				
					16__.Central Texas
				Water Recycling and Reuse Project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Waco and other participating
				communities in the Central Texas Water Recycling and Reuse Project is
				authorized to participate in the design, planning, and construction of
				permanent facilities to reclaim and reuse water in McLennan County,
				Texas.
						(b)Cost
				shareThe Federal share of the costs of the project described in
				subsection (a) shall not exceed 25 percent of the total cost.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project described in subsection (a).
						(d)Sunset of
				authorityThe authority of the Secretary to carry out any
				provisions of this section shall terminate 10 years after the date of enactment
				of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections in section 2 of
			 Public Law
			 102–575 is amended by inserting after the item relating to
			 section 16__ the following:
				
					
						Sec. 16__. Central Texas Water Recycling
				and Reuse
				Project.
					
					.
			
	
		
			Passed the House of
			 Representatives April 17, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
